IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-94,093-01


                      EX PARTE DEXTER EARL GOYNES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W21-75226-P(A) IN THE 203rd DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Applicant pleaded guilty to aggravated robbery and was sentenced to ten years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his plea was involuntary because his plea

bargain contemplated that he would be bench warranted back to the trial court to be considered for

“shock probation,” but that the trial court lost jurisdiction before Applicant could be brought back

to Dallas County. The trial court made findings of fact and conclusions of law that the terms of

Applicant’s plea bargain agreement cannot be enforced because the trial court no longer has
                                                                                                  2

jurisdiction to consider him for shock probation; that Applicant’s guilty plea has therefore been

rendered involuntary; and that Applicant should be permitted to withdraw his plea.

       Relief is granted. Ex parte Austin, 746 S.W.2d 226 (Tex. Crim. App. 1988). The judgment

in cause number 75226-P in the 203rd District Court of Dallas County is set aside, and Applicant

is remanded to the custody of the Sheriff of Dallas County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     OCTOBER 05, 2022
Do not publish